Citation Nr: 0727166	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for residuals of left 
anterior rib fractures.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1980 to 
October 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2007, a videoconference hearing was held between the 
RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

The issues of entitlement to service connection for the left 
shoulder, neck, left rib fractures, hearing loss and tinnitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The appellant does not have, and has repeatedly denied having 
incurred a right  shoulder as a result of any incident of 
active military service.



CONCLUSION OF LAW

As to the issue of entitlement to service connection for a 
right shoulder disorder, there is no issue in controversy.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing, and, after a Statement of the Case (SOC) 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 21.200.  

Generally the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  

The RO has denied service connection for a right shoulder 
disorder.  However, the appellant has repeatedly stated that 
he did not injure his right shoulder in service; rather, he 
has only intended to claim service connection for a left 
shoulder disorder.  Thus, there remains no allegation of 
error of fact or law as to this issue for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the issue of entitlement 
to service connection for a right shoulder disorder.  The 
matter is therefore dismissed.


ORDER

The appeal for service connection for a right shoulder 
disorder is dismissed.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

As an initial matter, the appellant has argued that contrary 
to what his service medical records indicate, he did not 
sustain a right rib fracture in service (for which service 
connection has been granted); instead arguing that the injury 
occurred of a left rib; he maintains that an in-service 
injury was occasioned by an incident where he was struck by a 
folding seat of a 21/2 ton truck (which is not reflected by 
record) instead of being struck in the chest by a water ski 
(which is documented in the record); and he argues that VA is 
thus likely examining the records of another veteran - not 
the appellant.

There is presently no suggestion that the appellant's service 
medical records are missing or incomplete.  The entries 
underlying the award of service connection for a right rib 
injury have been examined, and clearly reflect findings as to 
the right ribs, and not the left.  All identifying data on 
the service medical records indicate the appellant's name, 
his social security number and military grade.  In sum, there 
is presently no evidence to suggest that VA does not have 
this appellant's service medical records.  

The appellant is so advised, as when he is contacted by the 
RO/AMC to schedule appropriate examinations, he will be 
afforded an opportunity to submit any further evidence and 
argument.  

Hearing Loss and Tinnitus: The RO issued a Statement of the 
Case (SOC) as to the hearing loss and tinnitus issues in July 
2005.  VA opinions relating to the appellant's hearing loss 
and tinnitus were generated in January 2007 and February 
2007.  However, the appellant did not provide a waiver of the 
initial review of that evidence by the RO prior to its 
submission for review to the Board.  (The March 2007 waiver 
submitted by the appellant's representative referred only to 
evidence submitted subsequent to March 12, 2007 - and not to 
evidence submitted prior to that date.)  Because the 
additional evidence in question is neither duplicative of 
other evidence nor irrelevant, and because a Supplemental 
Statement of the Case (SSOC) pertaining to that evidence was 
not issued, this evidence must be referred back to the RO.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

There is no conversion of the data reported on the January 
and February 2007 audiograms to the criteria used to 
ascertain if a claimant has hearing loss, as in 38 C.F.R. § 
3.385, and the Board is unable to render a medical opinion 
without competent medical evidence Allday v. Brown, 7 Vet. 
App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

The regulation provides that hearing loss will be considered 
to be a disability (for VA purposes) when the threshold level 
in any of the frequencies 500, 1000, 2000, 3000 and 4000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  

The record does indicates that the appellant waived the 
conduct of a pre-separation physical examination, prior to 
his discharge from active service.  Thus, on the present 
record, the Board is unable to ascertain the degree of 
hearing loss that may have been sustained during or as a 
result of active service, if any.  However, review of the 
appellant's service medical records reveals that he was 
placed on an H-2 profile in December 1982.  He had previously 
demonstrated a threshold level of 40 decibels or greater in 
each ear at the frequency of 3000 Hertz during his entrance 
hearing testing conducted in August 1980.  

The law as to the considerations of the presumptions of 
soundness and aggravation are therefore triggered, and must 
be analyzed by the RO/AMC.  The law provides that a veteran 
is presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was 
not aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that right ear and/or left 
ear hearing loss pre-existed the appellant's entry into 
active military service in August 1980.  The RO did not 
determine whether or not the claimed hearing loss shown in 
the post-service medical records is related to such a pre-
existing condition.  The RO also has not determined whether, 
if that condition did pre-exist service, there is clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated to a permanent degree in service beyond that which 
would be due to the natural progression of the condition.  

The RO never obtained a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories.

Neck/Cervical Spine/Left Shoulder Disorder:  A May 2007 VA x-
ray report indicates that the appellant has degenerative 
changes at C5-6.  The appellant contends that this pathology 
is related to his in-service chest injury.  He also maintains 
that his left shoulder disorder is related to his in-service 
chest injury.  

As discussed above, review of the service medical records 
indicates that there is some confusion as to whether the 
appellant was injured on the right side of his chest or the 
left side of his chest in July 1983; some clinical notes 
mention the left side and some clinical notes mention the 
right side.  There are no x-ray reports of record to confirm 
whether the in-service rib fractures were on the left side or 
the right side.  A VA medical examination should therefore be 
conducted to address this ambiguity.

The medical evidence of record is insufficient for the Board 
to render a decision on the onset date or etiology of the 
appellant's claimed disabilities.  The considerations 
described above require a remand for further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own medical opinions.   Colvin, supra.  
In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding each 
claim he has in his possession.

2.  All VA medical treatment records 
relating to treatment of the appellant 
for any hearing loss, tinnitus, neck, 
shoulder or rib/chest condition not 
already of record should be identified 
and obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

3.  After the above development is 
completed, the AMC/RO should arrange for 
the review of the appellant's claims file 
by an otolaryngologist in order to 
determine the nature, onset date and 
etiology of the appellant's claimed 
hearing loss and tinnitus.  The reviewing 
doctor should consider the information in 
the claims file to provide an opinion as 
to the onset date and etiology of the 
appellant's hearing loss and tinnitus.  
The reviewer should offer an opinion as 
to the medical probabilities that any 
current hearing loss or tinnitus is 
attributable to the veteran's military 
service.  

The otolaryngologist should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
hearing loss, can it be concluded 
with clear and unmistakable 
certainty that any such currently 
diagnosed condition pre-existed the 
appellant's entry into active 
military service in August 1980?  
The reviewer must discuss the August 
1980 audiometric testing results, as 
well as all other in-service and 
post-service audiometric testing.

(b)  If any current hearing loss 
clearly pre-existed military 
service, can it be concluded with 
clear and unmistakable certainty 
that the pre-existing condition did 
not undergo a worsening in service 
to a permanent degree beyond that 
which would be due to the natural 
progression of the condition?  

(c)  Is the appellant's currently 
claimed tinnitus etiologically 
related to any incident of service, 
including duty as an indirect fire 
infantryman or is the claimed 
tinnitus more likely due to some 
other cause or causes, including 
post-service noise exposure?

If the otolaryngologist determines that 
an examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

4.  After the above development is 
completed, the AMC/RO should schedule the 
appellant for appropriate VA medical 
examination(s) to accurately determine 
and delineate all the pathology 
associated with the right and left ribs, 
the left shoulder and the cervical spine.  
All appropriate tests should be conducted 
and the examiner(s) should review the 
results of any testing prior to 
completion of any report.  In particular, 
appropriate radiological examination of 
the right and left ribs should be 
undertaken.  The claims file, including 
any additional records obtained pursuant 
to the development requested above must 
be made available to the examiner(s) for 
review in conjunction with the 
examination(s).  Each examiner should 
state in the report whether said claims 
file review was conducted.

The examiner(s) should be requested to 
specifically identify each specific 
nerve, muscle or bone pathology present 
in the ribs (both sides), the left 
shoulder and the cervical spine.  The 
examiner(s) should describe all 
symptomatology due to the appellant's 
claimed conditions and discuss, in 
particular, whether or not the appellant 
has any disorder that is etiologically 
associated with any incident of service, 
including the July 1983 mishap.  The 
rationale for all opinions expressed 
should also be provided.

The examiner(s) should state whether or 
not any arthritis of any rib, the left 
shoulder and/or the cervical spine is 
attributable to the veteran's military 
service, pre- or post-service trauma, or 
some other cause or causes.

5.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

6.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination reports.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
remaining claims.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including 38 C.F.R. §§ 3.321, 
4.40, 4.59; Esteban v. Brown, 6 Vet. App. 
259 (1994); Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003); and Allen v. 
Brown, 7 Vet. App. 439 (1995).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


